Appeal by defendants from judgments of the Supreme Court, Kings County, entered June 21, 1963 after a jury trial, convicting them of attempted rape in the first degree and assault in the second degree, and committing each of them to the Correction Department Reception Center at Elmira for classification and transfer pursuant to article 3-A of the Correction Law, for specified terms. Judgments affirmed. *611No opinion. Ughetta, Acting P. J., Christ, Brennan and Rabin, JJ., concur; Hopkins, J., concurs in the result with the following memorandum: I concur in the result only because I believe that I am bound by this court’s determination in People v. Polite (23 A D 2d 587).